        Case 1:21-mj-00533-ZMF Document 12-4 Filed 08/10/21 Page 1 of 1




From: b simcox <simcox.b7@gmail.com>
Date: Thu, Aug 5, 2021, 17:25
Subject: Reference letter for Sam
To: adorian.lazar@gmail.com <adorian.lazar@gmail.com>


Dear Sir or Madam,

Samuel Lazar is a dear friend of my husband's, and has been for years. I have heard about him
for years, and finally had the pleasure of meeting him a few years ago. And now Sam is not just
a friend, but he is a part of our family!

We have had Sunday family dinners together, celebrated birthdays together, attended church
together, and our kids play together at backyard cookouts.
Sam is a Godly man. He is a family man. He is proud of his children and would give them the
world. His nieces and nephews adore him. I haven't met anyone who Sam hasn't shown respect
to, and he would go out of his way to help you.

Please take these statements into consideration as a testament to the true character of our
friend Samuel Lazar.

Thank you,
Brianna Esposito
